On February 25, 2009, this court suspended respondent, Timothy John Jarabek, for a period of two years and stayed the second year of the suspension on the conditions that respondent (1) sign a contract with the Ohio Lawyers Assistance Program within 60 days of the order and comply with all the terms of that contract with respect to drugs, alcohol, and mental disability, (2) submit to random drug testing, and (3) refrain from working either paid or unpaid as a law clerk or paralegal except under the direct supervision of an attorney in full compliance with Gov.Bar R.V(8)(G). It was further ordered that if respondent failed to comply with the conditions of the stay, the court would lift the stay and order respondent to serve the entire two-year suspension.
On November 24, 2009, relator, Disciplinary Counsel, filed a motion for order to appear and show cause why respondent should not be held in contempt for failure to comply with the court’s February 25, 2009 order. Respondent was ordered to appear before the court on February 16, 2010. Respondent did not appear as ordered. Upon consideration thereof,
It is ordered that respondent, Timothy John Jarabek, Attorney Registration No. 0069298, last known address in N. Olmsted, Ohio, is found in contempt. It is further ordered that the stay of the second year of the suspension is revoked and respondent shall serve the entire two-year suspension imposed on February 25, 2009 as a period of actual suspension. All terms of that order remain in effect. It is further ordered that respondent is required to file a petition for reinstatement to the practice of law pursuant to Gov.Bar R.V(10)(B) et seq. if he wishes to seek reinstatement after completing the two-year suspension.
It is further ordered that respondent may not petition for reinstatement to the practice of law in Ohio until (1) respondent complies with the requirements for a petition for reinstatement set forth in the Supreme Court Rules for the Government of the Bar of Ohio, (2) respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio, (3) respondent complies with this and all other orders of the court, and (4) this court orders respondent reinstated.
It is further ordered that respondent shall keep the Clerk and the Disciplinary Counsel advised of any change of address where respondent may receive communications.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. All case documents are subject to Rules 44 through 47 of the Rules of Superintendence for the Courts of Ohio, which govern access to court records.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order and all other orders in this case to respondent’s last known address.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.